Exhibit 10.1
 

--------------------------------------------------------------------------------


 
FIRST AMENDMENT
 
TO THE
 
FRONTIER OIL CORPORATION
 
OMNIBUS INCENTIVE COMPENSATION PLAN
 
WHEREAS, Frontier Oil Corporation (the “Company”) maintains the Frontier Oil
Corporation Omnibus Incentive Compensation Plan (the “Plan”); and
 
WHEREAS, the Company desires to amend the Plan as provided herein;
 
NOW, THEREFORE, subject to the approval of this First Amendment by the
stockholders of the Company at the 2010 annual meeting of stockholders of the
Company, the Plan is hereby amended effective as of the date of such 2010 annual
meeting as follows:
 
1.           Section 2, “Dividend Equivalent Rights” or “DERs” shall mean a
contingent right to receive an amount of cash equal to the cash dividends paid
by the Company with respect to a Share during the period a tandem Stock Unit
Award is outstanding.
 
2.           Section 2, “Performance Criteria,” is amended to read as follows:
 
“Performance Criteria” shall mean the following business criteria with respect
to the Company, any Subsidiary, division or operating unit:  net income per
share, net income per share from operations, cash flow, cash flow per share,
cash flow from operating activities, cash flow before financing activities,
targeted cash balances, compliance with debt covenants, pre-tax income, return
on capital employed, return on equity, return on assets, stock price,
shareholder return, net income, operating income, earnings before interest,
taxes, depreciation and amortization expenses, cost controls, reductions or
savings, safety, refinery reliability, and economic value added.  Such targets
may be expressed in terms of the Company, a Subsidiary, division or business
unit, as determined by the Committee.  The performance measures shall be subject
to adjustment for changes in accounting standards required by the Financial
Accounting Standards Board after the goal is established, and, to the extent
provided for in the Award Agreement and permitted by Section 162(m), shall be
subject to adjustment for specified significant extraordinary items or
events.  In this regard, performance goals based on stock price shall be
proportionately adjusted for any changes in the price due to a stock
split.  Performance measures may be absolute, relative to one or more other
companies, or relative to one or more indexes, and may be contingent upon future
performance of the Company or any Subsidiary, division, or department
thereof.  A performance goal need not be based upon an increase or positive
result under a business criterion and may be based upon limiting economic losses
or maintaining the status quo.
 
3.           Section 4(a) is amended to read as follows:
 
(a)           Shares Available.  Subject to adjustment as provided below and in
Section 4(c), the maximum aggregate number of Shares that may be delivered with
respect to Awards granted under the Plan shall be increased by 7,100,000 Shares
so that when added to the Shares initially approved for delivery under the Plan,
as adjusted by the 2 for 1 stock split, the total number of shares deliverable
under the Plan shall be 18,783,077.  The “initial” 6,000,000 Share pool
(adjusted for the 2 for 1 stock split) shall be subject to adjustment as
follows:  with respect to each stock-denominated Award, other than an Option or
SAR, granted from the initial pool, as adjusted, the number of Shares in such
initial pool shall be reduced by 1.7 times the number of Shares subject to such
Award.  The “new” 7,100,000 Share pool shall be subject to adjustment as
follows: with respect to each stock-denominated Award, other than an Option or
SAR, granted from the “new” pool, the number of Shares in the new pool shall be
reduced by 1.6 times the number of Shares subject to such Award.  With respect
to each Option or SAR granted under the Plan, whether granted under the initial
pool or the new pool, the number of Shares in such pool shall be reduced on a
1.0 for 1.0 basis for each Share that is subject to such Award.  SAR Awards to
be settled in Shares shall be counted in full against the number of Shares
available for delivery under the Plan regardless of the number of Shares
actually issued in settlement of any SAR.  If any stock-denominated Award is
paid in cash, forfeited or otherwise lapses, expires, terminates or is canceled
without the delivery of Shares, then the number of Shares subject to such Award,
if not an Option or SAR, shall be added back to the Share pool from which Award
was granted and be available for future Awards thereunder on the basis of 1.7
Shares or 1.6 Shares per Share subject to such Award, as applicable, and on a
1.0 for 1.0 basis if such Award was an Option or SAR.  With respect to a
dollar-denominated Award that is paid in Shares, the Share pool shall be reduced
by 1.7 times or 1.6 times the number of Shares delivered with respect to such
dollar-denominated Award, based on the applicable pool from which the Award is
satisfied.  Notwithstanding the foregoing, Substitute Awards granted in
connection with a business acquisition made by the Company or a Subsidiary,
whether an asset purchase, merger or stock acquisition, shall not reduce the
number of Shares available in a Share pool.  In addition, Shares withheld or
received by the Company to satisfy tax withholding or other payment obligations
shall not again be available for future Awards.  Further, no more than 4,000,000
Shares may be granted and delivered with respect to Options that are Incentive
Stock Options.  Shares shall be delivered first from the initial Share pool, as
adjusted, and then from the new 7,100,000 Share pool.
 
4.           Section 6(a)(ii) is amended to read as follows:
 
(ii)           Time and Method of Exercise.  The Committee shall determine and
provide in the Award Agreement the time or times at which an Option may be
exercised in whole or in part, which may include the achievement of such
Performance Criteria as the Committee may determine, and the method or methods
by which, and the form or forms (which may include, without limitation, cash,
check acceptable to the Company, Shares already-owned by the holder, a
“cashless-broker” exercise through a program approved by the Company, “netting”
or withholding Shares otherwise deliverable on the exercise of the Option, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price of the Option) in which payment of the exercise
price with respect thereto may be made or deemed to have been made.
 
5.           Section 6(e) is amended to read as follows:
 
(e)           DERs.  To the extent provided by the Committee in its discretion,
a DER may be granted in tandem with a Stock Unit.  To the extent so granted, the
Committee may provide that such DERs shall be paid directly to the Participant,
be credited to a bookkeeping account (with or without interest in the discretion
of the Committee), or be subject to such vesting provisions or restrictions as
determined by the Committee in its discretion.  Absent a provision in the Stock
Unit Award Agreement, tandem DERs shall be paid directly to the Participant
within 30 days of the date the dividend is paid to stockholders.  DERs may not
be granted alone or in tandem with any Award other than a Stock Unit.
 
6.           Section 8(a) is amended to read as follows:
 
(a)           With respect to an Award that is exempt from Section 409A, no
amendment or action may be taken with respect to the Award that would cause such
Award to become subject to Section 409A of the Code.  With respect to an Award
that is subject to Section 409A, the terms of the Plan and Agreement shall be
construed to comply with Section 409A to the extent applicable.  Further, no
amendment or action may be taken with respect to such an Award that would cause
the Award to fail to comply with the requirements of Section 409A of the
Code.  If the payment of an Award would be subject to the provisions of Section
409A(a)(2)(B)(i) of the Code, such payment (i.e., the number of shares of Stock
and/or cash subject to such Award) shall be delayed and paid in a lump sum
(without interest) on the first business day that (i) is more than six months
after the date such payment otherwise would have been made, (ii) after the
Participant’s death, or (iii) such payment would not be subject to the
additional tax provided by Section 409A, whichever is earliest.  The applicable
provisions of Section 409A and the regulations and guidelines issued thereunder
are hereby incorporated by reference and, with respect to an Award that is
intended to comply with Section 409A, shall control over any Plan or Award
Agreement provision in conflict therewith.
 
Except as amended and modified hereby, the Plan shall continue in full force and
effect and the Plan and this First Amendment shall be read, taken and construed
as one and the same instrument.
 
Executed this April 28, 2010, effective for all purposes as provided above.  If
this amendment is not approved at the 2010 annual meeting of the stockholders of
the Company, this amendment shall be void for all purposes.
 
Frontier Oil Corporation
 
 
By: /s/ Michael C. Jennings
Name:  Michael C. Jennings
Title: Chairman, President and Chief Executive Officer
 


